Citation Nr: 0840624	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-27 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from April 1966 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in 2008.  A transcript of the 
hearing has been associated with the claims file.


FINDING OF FACT

The veteran does not have additional disability which is due 
to VA treatment provided in November 2004, in which the 
proximate cause was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the surgery; or due to an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for residuals left lobectomy as the result of VA 
treatment in November 2004 have not been met.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2007); 38 C.F.R. 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in May 2005, prior to the initial adjudication 
of the veteran's claim, explained the evidence necessary to 
support the veteran's claim for benefits pursuant to § 1151.  
It asked the veteran to identify evidence supportive of the 
claim.  The evidence of record was listed and the veteran was 
told how VA would assist him in obtaining further evidence.  

A September 2005 letter, also prior to the initial 
adjudication of the claim, provided essentially the same 
information, to include an updated discussion of the evidence 
of record.

In February 2007 the veteran was advised of the manner in 
which VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examiner conducted a review 
of the record and provided an opinion concerning the issue on 
appeal.  As explained below, the VA opinion is informed and 
adequate.  The veteran was afforded the opportunity to 
testify before a Veterans Law Judge.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204. The veteran's claim was filed 
after October 1, 1997.  Under the applicable law, when a 
veteran suffers additional disability as the result of VA 
surgical treatment, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2007).  

For claims filed on or after October 1, 1997, the appellant 
must show that the VA treatment in question resulted in 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 (West 2002).

The veteran essentially argues that he was not advised of the 
potential side effects of the left lobectomy performed in 
November 2004 and that the residuals are beyond those 
contemplated.  While the Board has considered the veteran's 
statements, it finds that the question of whether there was 
fault of a reasonably unforeseen condition is a complex 
medical issue that is beyond the realm of a layman's 
competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.   The record reflects that the veteran underwent left 
temporal lobectomy to help treat his seizure disorder.  
Postoperatively, he developed significant cognitive, 
language, and independent activity of daily living 
difficulty.  He was admitted to a VA rehabilitation unit for 
comprehensive inpatient rehabilitation to address word 
finding problems, memory deficit, and cognitive impairment.  

Prior to the surgery, the veteran signed a VA Form 10-0043a, 
Request for Administration of Anesthesia, Blood Products, 
Performance of Operations, or other Procedures.  That form 
indicates that he understood that the risks involved in the 
surgery included bleeding, infection, neurological deficits, 
heart attack, and death.  

A July 2005 VA treatment record notes the veteran's report of 
continued partial complex seizures, difficulties with speech 
and memory, mood swings, irritability, and headaches.  The 
provider noted that there were no new symptoms.  

In November 2005 the veteran's claims file was reviewed by a 
VA examiner.  The veteran's history was recited, and the 
examiner noted that residuals of the veteran's left lobectomy 
included memory loss, mood swings, irritability, depression, 
speech difficulty, and headaches.  He indicated that prior to 
the surgery, complex partial seizures were confirmed and that 
numerous anti-seizure medications were used in attempt to 
control them; however, none of the medications singly or in 
combination achieved any significant control of the seizures.  
Ultimately, it was suggested that a left partial temporal 
lobectomy be performed.  The examiner noted that the veteran 
experienced both expressive and receptive aphasia 
postoperatively that persisted, then slowly improved, but 
never completely.  He indicated that the veteran continued to 
experience a residual of intermittent difficulty with word 
finding.  Testing was noted to reveal impaired auditory 
learning and impaired object naming.  Language and immediate 
recall were severely impaired.  The examiner also noted the 
presence of mood swings, irritability, depression, and 
headaches.  He indicated that the headaches were present long 
before the temporal lobectomy was performed.  After review of 
the claims file, the examiner opined that the VA did not fail 
to exercise the degree of care that would be expected of a 
reasonable health care provider.  He noted that there was no 
evidence of carelessness, negligence, lack of proper skill, 
or error in judgment.  He concluded that it was appropriate 
to proceed with a partial temporal lobectomy because of 
intractable temporal lobe seizures, noting that the seizures 
were disabling and did not respond to appropriate medical 
management.  He stated that the veteran's symptoms of speech 
difficulty and memory function were directly related to the 
temporal lobectomy; however, such did not occur as the result 
of carelessness, negligence, or lack of proper skill on the 
part of the neurosurgeon.  He noted that the symptoms of mood 
swings, irritability, and depression were likely secondary to 
the neurological deficits and it was not likely that such 
symptoms had a specific causal relationship to the temporal 
lobectomy itself.  He concluded that the veteran's headaches 
were not related to the partial temporal lobectomy, noting 
that they existed long before that surgery was performed and 
did not appear to have changed in frequency or severity.  
Finally, he concluded that the surgery was associated with 
proper informed consent.  He noted that, in reviewing the 
consent form signed by the veteran, he was advised that 
complications from the surgery could possibly occur, 
including bleeding, infection, heart attack, and neurological 
deficits.  He indicated that the veteran clearly had full 
decision making capacity and did consent freely to the 
surgery without fraud, duress, or coercion.  

At the June 2008 hearing, the veteran and his wife testified 
that he was not provided information concerning the potential 
residuals of his surgery.  The veteran questioned whether he 
was capable of understanding the possible side effects.  They 
also argued that, as the veteran had completed a power of 
attorney appointing his wife to make health care decisions 
for him in the event that he was unable to do so, she should 
have also been informed but was not.  However, as noted 
above, informing the veteran's wife was not required as the 
veteran was determined to have decision making capacity at 
the time he signed the informed consent form in November 2004 
and he consented freely without fraud, duress, or coercion.  

The evidence of record demonstrates that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151 for disability claimed as due to VA medical treatment in 
November 2004.  Simply put, the record contains no competent 
evidence which tends to substantiate the veteran's 
contentions that he suffered additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
residuals were not reasonable foreseeable.  Rather, the 
evidence demonstrates that the veteran was fully informed of 
the risks of the surgery (to include neurologic deficits) and 
had decision making capacity at that time.  The fact that the 
veteran continues to suffer from seizures does not establish 
that there was fault or an event not foreseeable.  Nothing in 
the record suggests that there was a guarantee of cure of the 
veteran's seizure disorder.  Moreover, the VA examiner 
concluded that VA did not fail to exercise the degree of care 
that would be expected of a reasonable health care provider, 
and that there was no evidence of carelessness, negligence, 
lack of proper skill, or error in judgment.  

To the extent that the veteran claims mood swings, 
psychiatric, and headache disorders, there is no competent 
evidence linking such to the operative procedure.  Such was 
addressed by the VA examiner and there is no proof otherwise.  
The Board finds that the VA opinion was adequate.  The 
examiner established that he had reviewed the record, 
documented the pertinent history, and entered an opinion 
consistent with the record.  The Board has assessed the 
credibility and probative value of the opinion.  The 
physician's report contains sufficient information that it 
does not require the Board to exercise independent medical 
judgment.  The opinion is detailed, based upon history, and 
fully informed.  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability as the result of treatment in November 2004 is not 
warranted.  Furthermore, neurologic deficits were noted in 
the consent form as possible residuals.  As such, neurologic 
deficits are events that were reasonably foreseeable.  
Accordingly, the claim is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left lobectomy is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


